Citation Nr: 1640390	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the residuals of a head trauma.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 12, 1960 to March 20, 1961.

The current appeal arose before the Board of Veterans' Appeals (Board) from rating decisions issued in September 2012 and December 2013 by the Louisville, Kentucky, Department of Veterans Affairs (VA), Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's claim to reopen the request for service connection for an acquired psychiatric disorder was last denied by the RO in a February 2011 rating decision.

2.  Evidence that is not cumulative or redundant of evidence previously of record and which by itself or when considered with the previous evidence related to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder has not been received since the February 2011 rating decision.

3.  The Veteran's claim to reopen the request for service connection for the residuals of a head trauma was last denied by the RO in a February 2011 rating decision.

4.  Evidence that is not cumulative or redundant of evidence previously of record and which by itself or when considered with the previous evidence related to an unestablished fact necessary to substantiate the claim for service connection for the residuals of a head trauma has not been received since the February 2011 rating decision.

5.  The Veteran's claim to reopen the request for service connection for a skin disorder was last denied by the RO in a February 2011 rating decision.

6.  Evidence that is not cumulative or redundant of evidence previously of record and which by itself or when considered with the previous evidence related to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder has not been received since the February 2011 rating decision.

7.  The Veteran's claim of entitlement to service connection for prostate cancer was denied by the RO in a May 2010 rating decision.

8.  Evidence that is not cumulative or redundant of evidence previously of record and which by itself or when considered with the previous evidence related to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer has not been received since the May 2010 rating decision.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision that denied service connection for an acquired psychiatric disorder is final.  New and material evidence sufficient to reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

2.  The February 2011 rating decision which found that denied service connection for the residuals of a head trauma is final.  New and material evidence sufficient to reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

3.  The February 2011 rating decision which found that the Veteran had not presented new and material evidence to reopen his claim for service connection for a skin disorder is final.  New and material evidence sufficient to reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

4.  The May 2010 rating decision which found that the Veteran was not entitled to service connection for prostate cancer is final.  New and material evidence sufficient to reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.307, 3.309(e), 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in August 2012 and August 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, the duty to conduct an examination in the context of a new and material evidence claim only arises after new and material evidence is first obtained or secured.  Since no new and material evidence has been presented in this case, there is no obligation on the part of VA to conduct medical examinations.  See 38 C.F.R. § 3.159(c)(4)(iii) (2015)

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

Service connection 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders (DSM), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. §  3.304 (f); see also 38 C.F.R. §4.125 (a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).   If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. §  3.304 (f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.   38 C.F.R. §  3.304 (f)(3).

With respect to personality disorders, such as an immature personally, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§  3.303 (c), 4.9 (1974).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: ischemic heart disease; acute and subacute peripheral neuropathy, and , type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes). 

However, note 2 to 38 C.F.R. § 3.309 (e) provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Acute and subacute peripheral neuropathy (which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset). 38 C.F.R.§  3.309 (e). However, effective as to all claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307 (a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. §  3.309 (e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed.Reg. 54763  - 54766 (September 6, 2013). 

Additionally, prostate and respiratory cancers shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307 (d) are satisfied. 38 C.F.R. §  3.309 (e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46  (1994); see also 61 Fed. Reg. 57,586-57,589  (1996); 72 Fed. Reg. 32,345-32,407  (2007).

New and material

A determination on a claim by the AOJ of which the claimant is properly notified is final if an appeal is not perfected.  See 38 C.F.R. § 20.1103 (2016).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


Factual background and analysis

Veteran's contentions

Throughout the extensive record, the Veteran has made several contentions about the onset of his claimed disabilities.  He has stated that he suffers from an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a direct result of combat duty.  He stated that he had served on a covert mission to Vietnam in March 1961, where he killed 13 enemy combatants.  However, this duty has never been confirmed in any records available to VA.  His DD-214 clearly shows no combat duty of any kind; rather, it demonstrates that he served as a cook at Schofield Barracks in Hawaii.  While the Veteran has submitted an altered DD-214 on which he wrote in the receipt of a Combat Infantry Badge and a Bronze Star for Valor, the original document does not show the receipt of any combat awards or badges.

The Veteran has repeatedly stated that he was a Sergeant in service and not a Private.  He refers to this rank on every piece of correspondence he sends to VA, Congress and the President.  He then uses their responses, which address him as "Sergeant," as proof of this rank in service.  He has also attempted to alter a Quartermaster diploma (reflecting his training as a cook) to show his rank as a Sergeant.  However, the original documents, to include his DD-214, the Quartermaster diploma, and an inservice health abstract, all note that he was a Private during service.  He has further stated that the records pertaining to a Private are not his service treatment records.

As to the claimed head trauma, the Veteran has altered his account of this injury throughout the record.  Initially, he had reported that he had slipped on some soap and had fallen in the shower.  Later, he stated that he had been attacked in the shower and been beaten unconscious.  Given these discrepancies, the Board will focus on the service treatment records themselves for information regarding this injury.

The Veteran has also repeatedly alleged that either his commanding officer in service, or the VA, have altered or otherwise falsified his records.  He has asserted that his commanding officer was jealous of the close, personal relationship that he had with General Westmoreland (which has not been established).  The Board notes that the only records changed were submitted by the Veteran.  There is no objective evidence that his records were altered either during service (by his commanding officer) or subsequent to service (by VA).

The Board has considered the numerous statements submitted by the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As such, the Board finds the records to be more probative than the Veteran's subjective evidence contained in his numerous statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  


Acquired psychiatric disorder

At the time of the February 2011 denial, the record included the service treatment and personnel records, as well as numerous statements submitted by the Veteran.

The service treatment records included the July 1960 entrance examination, which showed no significant abnormalities.  The psychiatric examination was normal.  In February 1961, the Veteran underwent a psychiatric examination.  It was noted that he had displayed a history of inadaptibilty and ineptness in military service, as well as a speech impediment.  The examiner noted that a review of the Veteran's past history had revealed evidence of maladaptive behavior and defective character traits to substantiate the impression of a chronic confirmed disorder of character and personality.  The mental status examination showed that he was not mentally defective; rather, he was inadequately motivated for rehabilitation.  The examiner stated that "[h]is behavior is not due to emotional problems of a neurotic or psychotic nature, but rather is the result of deeply ingrained defects in the development of his personality, attitudes, and traits of character.  There is no evidence of neurosis, psychosis, or organic brain disease."  The diagnosis was immaturity reaction with symptomatic habit formation (chronic, severe enuresis).

The examiner found that the Veteran's condition was not amenable to hospitalization or treatment.  There was no mental or physical defect sufficient to warrant a medical discharge.

The March 1961 separation examination reflected the diagnosis of immaturity reaction.  

The Veteran filed his original claim for service connection in 1966.  An August 1966 VA examination noted that the Veteran was preoccupied with psychosomatic complaints.  No psychiatric diagnosis was made.  A VA psychiatric examination conducted in August 1986 diagnosed alcohol dependence and an adjustment disorder with a depressed mood; the examiner rendered no opinion as to the etiology of this condition.  An October to November 1987  VA hospital report included diagnoses of an adjustment disorder with features of anxiety and depression.  VA clinical records through 1994 showed diagnoses of personality disorder and adjustment disorder.  VA treatment records from January 1999 to December 2001 showed treatment for unrelated disabilities.  A VA examination was performed in January 2002.  After a thorough examination and a review of the record, the examiner diagnosed alcohol abuse and personality disorder not otherwise specified with schizotypal personality disorder.

The Veteran had testified at hearings conducted in December 1993 and December 1996.  He indicated that he had been in Laos from March 5-10, 1961 and that he had been awarded the Silver Star.  He stated that while he was taking food to the front lines, he killed 13 enemy troops with a machine gun.  He also stated that he was cook in the Army and was an E2 "acting as an E5."

The Veteran submitted VA treatment records dated from June to December 2010.  These records showed diagnoses of antisocial personality disorder and adjustment reaction with mixed emotional features.  There was no diagnosis of PTSD; in fact, there was no Axis I diagnosis of either a neurosis or a psychosis.  The February 2011 rating decision denied service connection since none of this evidence established that the Veteran had any psychiatric disorder that could be related to his period of service.  

The evidence submitted since the February 2011 rating decision included multiple handwritten statements from the Veteran and VA outpatient treatment records developed between December 2010 and May 2015.  These records showed continuing diagnoses of antisocial personality disorder and adjustment reaction with mixed emotional features.  Again PTSD was not found and there was no Axis I diagnosis provided.

The Veteran has repeatedly stated that he has PTSD based on his combat service and that his service treatment records were either altered by his then-commanding officer or later by VA.  

After a careful consideration of the evidence of record, it found that the Veteran has not submitted sufficient new and material evidence to reopen the claim.  The medical evidence both prior to and after the February 2011 rating decision continues to demonstrate that the Veteran has been diagnosed with personality disorders, which are not subject to service connection (unless there is an aggravation of the disorder by a superimposed injury or disease, which has not been demonstrated in this case).  While the medical records submitted after the February 2011 decision may be new, they are not material, in that they do not address an unestablished fact necessary to substantiate the claim, that is, there is still no diagnosis of PTSD or of any other Axis I disorder for which service connection could be awarded.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to the appellant is not new and material).

The statements that the Veteran has submitted are repetitive of multiple statements he has presented in the past.  They contain the same allegations of VA corruption, manipulation and falsification of records.  As such, these are not new.  Moreover, as a layperson without specialized training, the Veteran is not competent to render an opinion as to a medical diagnosis, nor is he qualified to address the etiology of any disorder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Since the recently submitted evidence is not new and material, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is not reopened.  The benefit sought is denied.  

Head trauma residuals

The evidence of record prior to February 2011 included the Veteran's service treatment records.  In October 1960, the Veteran stated that he had fallen the night before and now had a headache.  X-rays were obtained in November 1960; these were negative.  Later in November, he reported a period of amnesia and complained of a constant frontal headache.  A neurologic examination was within normal limits.  Post-concussion headache was diagnosed.

The Veteran was examined by VA in August 1966.  He reported having constant headaches, which worsened when he bent over.  The examination was within normal limits.  Treatment records provided by the State Department of Corrections note that he was seen in October 1966 with complaints of headaches that were worse when bending over.  No diagnosis was proffered.

The records are then silent as to headaches until a VA examination that was performed in August 1986.  Based on history provided by the Veteran, the examiner diagnosed post-concussion headaches.  However, it was noted that post-concussion headaches usually decreased in severity and tend to resolve over the months to years.  Records from 1987 and 1988 show that the Veteran was diagnosed with migraine headaches, which he attributed to the fall sustained in service.  VA treatment records through 1994 noted that he continued to seek treatment for headaches; both migraine and tension headaches were diagnosed.

The Veteran testified at hearings in December 1993 and in December 1996.  He claimed to have sought treatment for headaches immediately after service.  The records from Dr. S were no longer available.  The RO tried to obtain records from Dr. F; however, there was no response.

The Veteran then submitted duplicates of 1986 to 1994 VA treatment records and duplicates of his service treatment records.  He also submitted multiple handwritten statements from himself, friends and family, as well as photographs.  He also presented several medical articles about brain damage.

VA medical records developed between 1999  and 2001 noted continuing treatment for headaches.  Psychological testing in July 1999 found no suggestion of any deterioration in his memory and no significant cognitive impairment.

In January 2002 the Veteran was afforded a VA brain and spinal cord examination.  The entire claims folder was reviewed, to include the service treatment records.  Following a thorough examination, the examiner opined that it was not likely that the Veteran's headaches were related to his service since there was no evidence in the claims folder to support the diagnosis of post-concussion headaches.  It was noted that the past diagnosis of post-concussion headaches was based solely on history provided by the Veteran.  The examiner stated that post-concussion headaches were common following a head injury; however, these decrease in severity, if not completely resolved, over several months to years.  The examiner referred to the 1999 psychological testing that showed no deterioration in his memory and no significant cognitive impairment.  He was also evaluated by the Polytrauma Clinic in September 2010; there was no diagnosis of a prior traumatic brain injury.

Evidence presented since the February 2011 denial included VA medical records developed between December 2010 and May 2015, as well as multiple statements from the Veteran, and copies of photographs.  The treatment records indicate that he still seeks treatment for what are diagnosed as migraine headaches.   A neuropsychiatric assessment in April 2015 noted that he was fully oriented.  There is no evidence that any examiner has related these headaches to the acute head trauma sustained in service.  The Veteran has continued to argue that he now has permanent brain damage related to the in-service injury; however, none of these records confirm the presence of any brain damage.

After a careful consideration of the evidence of record, it is found that the Veteran has not submitted sufficient new and material evidence to reopen the claim.  The records have demonstrated that he had migraine and tension headaches that have not been attributed to the acute head injury sustained in service.  While the medical records submitted after the February 2011 decision may be new, they are not material, in that they do not address an unestablished fact necessary to substantiate the claim, that is, there is no objective, competent evidence relating his migraine headaches to his period of service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to the appellant is not new and material).

The statements that the Veteran has submitted are repetitive of multiple statements he has presented in the past.  They contain the same allegations of VA corruption, manipulation and falsification of records.  As such, these are not new.  Moreover, as a layperson without specialized training, the Veteran is not competent to render an opinion as to a medical diagnosis, nor is he qualified to address the etiology of any disorder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Since the recently submitted evidence is not new and material, the claim for service connection for the residuals of a head trauma is not reopened.  The benefit sought is denied.  

Skin disorder

The Veteran's claim for a skin disorder was last denied by the RO in February 2011.  Evidence prior to this denial included the service treatment records.  These note that in September 1960, he was seen for a rash on his right foot.  In November 1960, he was seen for a macular rash of the face and beard, which was diagnosed as seborrheic dermatitis.  His lower extremities and his skin were normal at the time of the March 1961 separation examination. 

In August 1966, the Veteran was examined by VA.  At that time, he had an Athlete's foot fungus infection.  The record is then silent for approximately 20 years.  Then, on VA examination in August 1986, he was noted to have chronic tinea pedis, inguinal intertrigo, and neurotic excoriations of the arms and upper back with folliculitis.  Tinea pedis was again noted in 1987 and 1988 VA records.

In August 1992, the Veteran complained of "jungle rash" that had been treated for several years; he noted that he was losing his left great toenail.  There is no mention in the records as to the etiology of this complaint or when it began.

The Veteran testified at a hearing in December 1993.  He stated that his service treatment records were inaccurate and were likely falsified.  He said that he had sought treatment shortly after service from Dr. S for skin complaints but that these records were no longer available.  He also said he was treated by a Dr. F; however, the RO was unable to obtain these records (the physician never responded to a request for records).  

VA outpatient records show that in November 1999, the Veteran was diagnosed with tinea versicolor, onychomycosis, and tinea pedis.  The Veteran was afforded a VA examination in January 2002.  He stated that he had had a rash on his feet ever since service.  On examination, he was noted to have mild flaking of the bilateral lower extremities, onychomycosis, and a slightly hyperpigmented macule in the mid upper torso.  The diagnosis was history of tinea pedis, to include jungle rash, controlled at present.  The examiner opined that the foot rash experienced in service was likely temporary and had cleared with treatment.  This was supported by the facts that there was only one reference to the condition in service and there was no evidence of a skin disorder until some five years following his separation from service.

Evidence added to the record since the February 2011 decision includes VA treatment records developed between December 2010 and May 2015.  He also submitted multiple statements from himself and family.  An August 13, 2013 record indicated that he was seen for dermatophytosis of the feet.  On October 25, 2014, he complained that he had had tinea pedis and seborrheic dermatitis ever since his return from Vietnam.  He had macerated hyperpigmented plaques in the groin, scaling on the lateral edges of his feet, thickening of the toenails with yellow-brown subungual debris, and scaling in the beard area.  The diagnosis was tinea cruris/pedis.  On May 27, 2015, he was noted to have multiple brown papules on his cheeks.  He was diagnosed with tinea cruris/pedis and was provided a cream for treatment.

After a careful consideration of the evidence of record, it found that the Veteran has not submitted sufficient new and material evidence to reopen the claim.  The records have demonstrated that he had a foot rash in service that a VA examiner in the past noted had been acute and had resolved with treatment.  A VA examiner in 2002 explicitly found that the conditions diagnosed after service were not likely related to the acute rash noted in service.  There is no additional evidence that is contrary to this opinion.  While the medical records submitted after the February 2011 decision may be new, they are not material, in that they do not address an unestablished fact necessary to substantiate the claim, that is, there is no objective, competent evidence relating his currently diagnosed tinea cruris/pedis to his period of service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to the appellant is not new and material).

The statements that the Veteran has submitted are repetitive of multiple statements he has presented in the past.  They contain the same allegations of VA corruption, manipulation and falsification of records.  As such, these are not new.  Moreover, as a layperson without specialized training, the Veteran is not competent to render an opinion as to a medical diagnosis, nor is he qualified to address the etiology of any disorder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Since the recently submitted evidence is not new and material, the claim for service connection for a skin disorder, diagnosed as tinea cruris/pedis is not reopened.  The benefit sought is denied.  

Prostate cancer

The Veteran was originally denied entitlement to service connection for prostate cancer in a May 2010 rating action.  The records available at that time included the service treatment records, VA treatment records, and multiple statements provided by the Veteran, friends, and family.

The Veteran's service treatment records show no evidence of prostate issues, to include cancer.  The Veteran has claimed that presumptive service connection is justified because he served in Vietnam.  However, the original DD-214 shows no indication that the Veteran served in-country at any time during his 8 months of service.  

VA treatment records from April 2007 through April 2010 demonstrated elevated prostate-specific antigen levels.  However, no diagnosis of prostate cancer was made.

The evidence since the May 2010 denial includes VA treatment records developed between December 2010 and May 2015, as well as multiple statements from the Veteran, friends, and family.  In August 2013, his physician recommended that he have a prostate biopsy in light of his elevated PSA, his benign prostatic hypertrophy (BPH), and his family history (his father had prostate cancer).  The Veteran refused to have the biopsy performed.  The examiner noted that he was focused on his fight for compensation and "justice;" the examiner was not sure that the Veteran comprehended his situation.  In April 2014, it was noted that the Veteran was treating his BPH and elevated PSA with medication.  No biopsy had been done.

After a careful consideration of the evidence of record, it found that the Veteran has not submitted sufficient new and material evidence to reopen the claim.  The records indicate that the Veteran has been diagnosed with BPH and an elevated PSA; he has not been diagnosed with prostate cancer.  While the medical records submitted after the February 2011 decision may be new, they are not material, in that they do not address an unestablished fact necessary to substantiate the claim, that is, there is no objective, competent evidence of a current diagnosis of prostate cancer.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to the appellant is not new and material).

The statements that the Veteran has submitted are repetitive of multiple statements he has presented in the past.  They contain the same allegations of VA corruption, manipulation and falsification of records.  As such, these are not new.  Moreover, as a layperson without specialized training, the Veteran is not competent to render an opinion as to a medical diagnosis, nor is he qualified to address the etiology of any disorder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Since the recently submitted evidence is not new and material, the claim for service connection for prostate cancer is not reopened.  The benefit sought is denied.  


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, not having been submitted, the claim is not reopened and the benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for the residuals of a head trauma not having been submitted, the claim is not reopened and the benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a skin disorder not having been submitted, the claim is not reopened and the benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for prostate cancer not having been submitted, the claim is not reopened and the benefit sought on appeal remains denied.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


